Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Government Bond Fund Nationwide Tax-Free Income Fund Class X and Y Shares Supplement dated June 23, 2008 to the Prospectus dated February 28, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined this supplement, have the meanings assigned to them in the Prospectus. 1. Effective June 23, 2008, the Nationwide Tax-Free Income Fund (the "Fund") was reorganized into Aberdeen Tax-Free Income Fund, a corresponding newly created series of the Aberdeen Funds. Accordingly, the Fund has ceased operations and no longer offers its shares to investors. All references to the Fund within the Prospectus are therefore deleted. Shareholders of the Fund should refer to the Aberdeen Tax-Free Income Funds Prospectus and Statement of Additional Information for disclosure regarding the Fund. 2. The list of Nationwide Mutual Funds subject to an exchange/redemption fee shown under the Section "Investing with Nationwide Funds - Exchange and Redemption Fees" on page 28 of the Prospectus is hereby replaced with the following: Minimum Exchange/ Holding Period Fund RedemDtion Fee (calen dar days) Nationwide International Value Fund 2.00% 90 Nationwide Micro Cap Equity Fund 2.00% 90 Nationwide Mid Cap Growth Fund 2.00% 90 Nationwide U.S. Small Cap Value Fund 2.00% 90 Nationwide Value Opportunities Fund 2.00% 90 NorthPointe Small Cap Growth Fund 2.00% 90 Nationwide Growth Fund 2.00% 30 Nationwide Large Cap Value Fund 2.00% 30 Nationwide Fund 2.00% 30 Nationwide Value Fund 2.00% 30 Nationwide Bond Fund 2.00% 7 Nationwide Bond Index Fund 2.00% 7 Nationwide Government Bond Fund 2.00% 7 Nationwide International Index Fund 2.00% 7 Nationwide Mid Cap Market Index Fund 2.00% 7 Nationwide Short Duration Bond Fund 2.00% 7 Nationwide S&P 500 Index Fund 2.00% 7 Nationwide Small Cap Index Fund 2.00% 7 PS-XY -2 6/08 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
